Sanders, J.
(dissenting) —
It is simply not arguable, nor has any court ever held, that the trial of a petty offense may be held in secret, or without notice to the accused of the charges, or that in such cases the defendant has no right to confront his accusers or to compel the attendance of witnesses in his own behalf. “Under our Constitution,” . . . “the condition of being a [petty offender] does not justify a kangaroo court.”
John M. Junker, The Right to Counsel in Misdemeanor Cases, 43 Wash. L. Rev. 685, 705 (1968) (quoting In re Gault, 387 U.S. 1, 28, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967)). As stated by Professor Junker, it is imperative that petty offenders be apprised of the same rights as felony defendants. The majority refuses to apply the same speedy trial right to misdemeanant defendants charged in courts of limited jurisdiction. I dissent.
A simple example illustrates the effect of the majority’s ruling. A person convicted of a misdemeanor in Snohomish County Superior Court is sentenced to 364 days in county jail. That same person has an outstanding misdemeanor charge in Seattle municipal court. According to the majority, the municipal court cannot compel the transport of that person to stand trial and when that person is charged in a court of limited jurisdiction but incarcerated in another county, the speedy trial clock is tolled. Consequently, the individual must wait 364 days before the municipal charges can be addressed. Conversely, if the defendant were first convicted of a felony, the majority believes RCW 72-.68.020(l)(b) provides a court of limited jurisdiction with the mechanism to transport the defendant immediately. Majority at 303. Under the majority view disparate rights will ensue depending on whether a defendant is incarcer*306ated on felony or misdemeanor charges. I posit that speedy trial rights do not sway in and out of existence based on the mere incarceration classification of the defendant.
The majority concedes that courts of limited jurisdiction have the authority to issue transport orders for misde-meanant defendants, but finds such authority insufficient to compel transport of a prisoner because, “there is no mechanism currently in place that compels the authorities and courts in another jurisdiction to obey that order.” Majority at 298. The majority concludes when a misde-meanant defendant is charged in a court of limited jurisdiction but incarcerated in another county, the speedy trial clock is tolled. For the majority, a perceived lack of procedural regulation trumps the incarcerated defendant’s speedy trial right.
However, the jurisdiction of municipal and district courts is undisputed. RCW 3.66.100(1) governing district courts provides that “[e]very district judge having authority to hear a particular case may issue criminal process in and to any place in the state.” The statute governing municipal courts for cities over 400,000 states, “[a]ll process from such court runs throughout the state.” RCW 35.20.110. In addition, state statute provides said courts with the power to dictate necessary procedure and mechanism:
Implied powers — Proceeding when mode not prescribed. When jurisdiction is, by the Constitution of this state, or by statute, conferred on a court or judicial officer all the means to carry it into effect are also given; and in the exercise of the jurisdiction, if the course of proceeding is not specifically pointed out by statute, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the laws.
RCW 2.28.150 (emphasis added). In State ex rel. McCool the Court of Appeals applied the plain meaning of this statute holding, “RCW 2.28.150 is sufficiently broad to supply any deficiency of procedure which has been omitted in the primary grant of jurisdiction.” State ex rel. McCool v. Small Claims Court, 12 Wn. App. 799, 801, 532 P.2d 1191 (1975) *307(footnote omitted) (holding that RCW 2.28.150 permits the small claims department of district court to order new trial when procedure is not established). Thus, courts of limited jurisdiction specifically are imbued with the authority to establish necessary procedure, i.e., mechanism, where such mechanism is otherwise absent. The mechanism of transport, which so concerns the majority, flows from the court’s jurisdiction found in RCW 3.66.100, RCW 35.20.110, and the rule-making authority of RCW 2.28.150.
The majority states that it “strive [s] to construe the criminal rules for courts of limited jurisdiction and those for superior courts as consistently as possible ....” Majority at 300. This statement is consistent with this court’s holding in State v. Mack that the rules for courts of limited jurisdiction and the rules for courts of general jurisdiction should be construed in a consistent manner. 89 Wn.2d 788, 792, 576 P.2d 44 (1978). However here the majority finds that it is “not feasible” to provide a consistent interpretation between CrRLJ 3.3(g)(5) and CrR 3.3(g)(6) — which govern tolling of the speedy trial clock when a defendant is detained in jail or prison. Majority at 300. I rely on the same authority as the majority, but conclude CrRLJ 3.3(g)(5) and CrR 3.3(g)(6) should be read consistently.
In State v. Anderson this court interpreted CrR 3.3(g)(6) to impose a duty on the State. 121 Wn.2d 852, 858, 855 P.2d 671 (1993). We held the speedy trial period tolls during incarceration only if the State acts with due diligence and good faith in procuring the presence of the defendant. Id. However, Anderson dealt with a defendant incarcerated in federal prison and charged in superior court. Id. There the Interstate Agreement on Detainers provides a procedure for the transport of a federal prisoner to stand trial in state court. Id. The majority refuses to extend Anderson to courts of limited jurisdiction because it fails to find a mechanism similar to the Interstate Agreement on Detainers. Majority at 300. But as explained above, RCW 2.28.150 confers procedural-rule-making power on courts of limited jurisdiction and the statute’s plain meaning ensures that proce*308dural authority flows concurrently with actual authority. I see no meaningful difference between the authority granted in RCW 2.28.150 and the mechanism provided by the Interstate Agreement on Detainers. Case law requires CrRLJ 3.3(g)(5) and CrR 3.3(g)(6) be read consistently. See Mack, 89 Wn.2d at 792. Thus the majority is mistaken as CrRLJ 3.3(g)(5) also imposes a duty of due diligence and good faith on the State.
Having established that the State owes a duty of due diligence and good faith to petty offenders, we must ask whether that duty was here met. Guay argues that the City of Seattle had an obligation to find him in order to serve their warrant. This assertion is partially correct, for it is the government’s burden to demonstrate diligence. State v. Roman, 94 Wn. App. 211, 216, 972 P.2d 511 (1999). However, there are no clear provisions in case law pertaining to whether the State must have notice of the defendant’s location as a prerequisite to finding the defendant amenable to process. Arguably, though, if a defendant disappears without notifying the State as to his location, the State’s exercise of due diligence may be unsuccessful. The State need not perform an exhaustive search for a defendant it has no idea where to find. However, if the State does have an idea of the defendant’s whereabouts, either via direct notice by the defendant or because the State had other contacts with the defendant, the State’s obligation of due diligence is not met absent reasonable follow up. See State v. Wirth, 39 Wn. App. 550, 553, 694 P.2d 1113 (1985) (“Where law enforcement officials have information which could lead readily to the person sought through standard follow-up inquiries, those leads must be pursued.”).
Prior case law guides determining the extent of due diligence and good faith required of the State. In State v. Huffmeyer an arrest warrant was issued but returned to the court with a notation that Huffmeyer was in custody. 145 Wn.2d 52, 56, 32 P.3d 996 (2001). Thus the State was aware of Huffmeyer’s incarceration and failed to act on that knowledge, thereby violating his speedy trial right. Id. at *30965. In a similar case, State v. Alexus, the State was notified of the defendant’s incarceration by a notation on the warrant form. 91 Wn.2d 492, 494, 588 P.2d 1171 (1979). When the State failed to act upon that information, it violated the defendant’s speedy trial right. Id. at 497. In these cases the State was aware of the defendant’s incarceration and the issuance of an arrest warrant was not enough to meet the State’s burden.
Here telephone calls by third parties notified the State of Guay’s whereabouts as Guay’s girl friend and his counselor repeatedly called the police department. These phone calls notified the City that Guay was incarcerated at McNeil Island Corrections Center and the City did not act in any way on that information. Accordingly, the time Guay spent in prison did not toll his speedy trial clock and his case should be dismissed with prejudice. See CrRLJ 3.3(i).
By the same token Ackerman’s attorney informed the district court that Ackerman was serving a jail sentence in Clark County. The attorney also filed two demands for Ackerman’s transfer, but neither was acted upon. There is no question that King County, Clark County, and the court were aware of Ackerman’s incarceration and the only action taken to secure Ackerman’s presence was the issuance of an arrest warrant. King County failed to exercise due diligence because it did not ask the district court for a transfer of Ackerman after repeated demands were made for transport. Accordingly, the time during which Ackerman was incarcerated in an out-of-county jail should not be excluded pursuant to CrRLJ 3.3(g)(5) and his case should be dismissed with prejudice. See CrRLJ 3.3(i).
Because the rules for courts of limited jurisdiction and those for superior court should be read consistently with one another, the same good faith and due diligence requirements that are deemed inherent in CrR 3.3(g)(6) should also be considered a part of CrRLJ 3.3(g)(5). Additionally, the legislature has specifically provided courts of limited jurisdiction with the authority to create a mechanism for *310the transport of misdemeanant defendants incarcerated in out-of-county jails.
Therefore, I would reverse Guay’s and Ackerman’s convictions.
Johnson and Madsen, JJ., concur with Sanders, J.